UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4586
CIAM SINON, a/k/a Harvey Kenyatta
Simons,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                         (CR-00-00044-3)

                      Submitted: January 10, 2001

                      Decided: January 23, 2001

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. C. Powell, POWELL LAW OFFICES, Charleston, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. SINON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Harvey Kenyatta Simons appeals his 168-month sentence for con-
spiracy to possess with intent to distribute cocaine base. He alleges
on appeal that he should have received a reduction under the Sentenc-
ing Guidelines for acceptance of responsibility and should not have
received an enhancement for obstruction of justice. For the reasons
that follow, we affirm.

   Using a false name, Simons pled guilty, testified to the grand jury,
and lied to the probation officer regarding his background. Under
these circumstances we do not find that the district court clearly erred
in applying the appropriate Guideline provisions. First, notwithstand-
ing his guilty plea, Simons failed to accept responsibility for his crime
by lying about his identity. United States v. Nale, 101 F.3d 1000,
1005 (4th Cir. 1996); U.S. Sentencing Guidelines Manual ("USSG")
§ 3E1.1 comment. (n.3) (a defendant who enters a guilty plea is not
entitled to an adjustment as a matter of right). Second, Simons’
deceitful conduct may also form the basis for an obstruction of justice
enhancement. United States v. Saintil, 910 F.2d 1231, 1232 (4th Cir.
1990); USSG § 3C1.1 & comment. (n.4(f), (g)).

   Accordingly, we affirm Simons’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED